In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Zawyer C. appeals, as limited by her brief, from so much of an order of disposition of the Family Court, Queens County (Lubow, J.), dated April 8, 2011, as, upon a fact-finding order of the Family Court, Suffolk County (Freundlich, J.), entered August 27, 2010, made upon her admission, finding that she had committed an act which, if committed by an adult, would have constituted the crime of attempted criminal mischief in the fourth degree, placed her in the custody of the New York State Office of Children and Family Services for a period of 12 months, with credit for time spent in detention from February 14, 2011, to March 4, 2011.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The only issues raised by the appellant concern that portion of the order of disposition which placed her in the custody of the New York State Office of Children and Family Services for a period of 12 months, with credit for time spent in detention from February 14, 2011, to March 4, 2011. Since the placement has expired, the appeal must be dismissed as academic (see Matter of Gawen M., 90 AD3d 1051, 1052 [2011], lv denied 18 NY3d 811 [2012]; Matter of Eric R., 78 AD3d 841 [2010]; Matter of Delroy A., 73 AD3d 912 [2010]). Contrary to the appellant’s contention, this matter does not warrant invoking the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]). Angiolillo, J.P., Dickerson, Leventhal and Miller, JJ., concur.